Case: 14-14068          Date Filed: 02/04/2016           Page: 1 of 58


                                                                                              [ PUBLISH]



                    IN THE UNITED STATES COURT OF APPEALS

                                FOR THE ELEVENTH CIRCUIT
                                  ________________________

                                         No. 14-14068
                                   ________________________

                          D.C. Docket No. 8:12-cv-01640-JSM-TBM



VISTA MARKETING, LLC,

                                                              Plaintiff - Appellant Cross-Appellee,

versus

TERRI A. BURKETT,

                                                          Defendant – Appellee Cross-Appellant.

                                   ________________________

                         Appeal from the United States District Court
                             for the Middle District of Florida
                               ________________________

                                           (February 4, 2016)

Before ROSENBAUM and FAY, Circuit Judges, and MIDDLEBROOKS, *
District Judge.

ROSENBAUM, Circuit Judge:


         *
            Honorable Donald M. Middlebrooks, United States District Judge for the Southern District of Florida,
sitting by designation.
                Case: 14-14068       Date Filed: 02/04/2016       Page: 2 of 58


       The Founders of our country had great faith in the jury system. See U.S.

Const. amend. VII. So did the Congress that enacted the Stored Communications

Act, 18 U.S.C. §§ 2701-2712 (the “SCA” or “Act”), choosing to leave the award of

damages under the Act’s civil provisions almost entirely to the jury.

       In this SCA case, the jury concluded that Defendant-Appellee-Cross-

Appellant Terri Burkett violated the Act when, in accordance with her lawyer’s

advice, she viewed her ex-husband Plaintiff-Appellant-Cross-Appellee Franklin

Burkett’s emails in an effort to prove to the divorce court that Franklin 1 was lying

about and hiding assets. But, under the circumstances, the jury decided not to

award Franklin any damages at all—neither actual nor punitive damages.

       Dissatisfied with the jury’s verdict, Franklin appealed to the district judge to

award him hundreds of thousands of dollars in statutory damages. The district

judge declined, awarded a more modest amount, and refused to award Franklin

attorney’s fees.

       Now Franklin asks us to give him punitive damages, increase his award of

statutory damages to at least $450,000, and award him attorney’s fees. But the jury

and Congress have spoken. And we have no authority to award actual or punitive

damages when the jury has rejected the entry of such an award. Nor, under the

SCA, do we (or the district court) have authority to award statutory damages in the

       1
         To avoid confusion and for ease of reference, this opinion refers to the Burketts by their
first names.
                                                2
              Case: 14-14068     Date Filed: 02/04/2016   Page: 3 of 58


absence of actual damages. For these reasons, we affirm the determination of the

district court not to award punitive damages, and we vacate the district court’s

judgment to the extent that the court awarded statutory damages in the absence of

actual damages. Finally, we find no abuse of discretion in the district court’s

denial of attorney’s fees, so we affirm that ruling.

                                          I.

                                          A.

      Franklin and Terri Burkett were married on January 21, 1995. The Burketts

had their share of turmoil during their marriage, although they were able to stay

together for as long as they did with the assistance of counseling. According to

Terri, as part of the counseling, the Burketts’ counselor recommended that the

couple share everything, including passwords to email accounts in an effort to

make their marriage an “open book.” So Franklin gave Terri his password to his

Vista web mail account and authorized her to access it.

      Time passed, and a few years later, after discovering that Franklin allegedly

had an extramarital affair, Terri filed for divorce on February 17, 2010. The

divorce proceedings were extremely contentious, lasting over three years, with

great animosity between the Burketts. As Franklin explained in his own words, “I

will stay the course, fight for every penny I can get at all costs . . . .” Franklin

threatened to leave his wife “penniless” even though the couple had three children


                                           3
                Case: 14-14068        Date Filed: 02/04/2016        Page: 4 of 58


together, 2 including one with special needs. He also promised to “accuse [Terri] of

doing all kinds of stuff and [to do] anything [Franklin could] do to make [Terri]

uncomfortable.”

                                                 B.

      During the divorce proceedings, the valuation of Vista became a primary

issue. Previously, in 2007, the Burketts had established Vista, a telemarketing

company. Franklin was the managing member of Vista. As for Terri, while she

described herself as an owner of Vista, she was not a managing member, director,

or employee of the company. Nevertheless, Terri assisted in the formation of Vista

by helping to find a location for the business, contributing to furnishing the office

space, and writing scripts for the telemarketers to use during business calls.

      In late September of 2011, Franklin filed a financial affidavit in which he

asserted that Vista was likely going to close due to a continued downturn in its

sales and losses and invoked this alleged circumstance as a reason to reduce his

support obligations. In response, the divorce court held a hearing on October 4,

2011, during which Franklin testified that Vista had closed. This testimony came

as a complete surprise to Terri and her divorce attorney, Joseph Park, because they

both claimed to know of Vista’s ongoing business success.




         2
             Terri has a child from a prior relationship, so the Burketts had four children total.
                                                  4
             Case: 14-14068    Date Filed: 02/04/2016   Page: 5 of 58


      Terri suspected that her estranged husband was lying about the financial

status of Vista and sought to obtain information to prove that Vista was a thriving

business. She recalled the Vista web mail account and decided to begin accessing

her husband’s Vista email account, frank@vistamktg.net. According to Terri, she

had had the password since 2007, when the business first opened, and had accessed

the email previously during their marriage.

      Terri began regularly accessing the Vista web mail account to read her

husband’s emails from October 2011 until May 2012. As Terri explained her

practice in reviewing the emails, she “may have” looked at emails before Franklin

opened them, “but most of the time” she did not read them until after he had

opened them first.

      After viewing the emails, Terri concluded that Franklin had been lying about

Vista’s financial health. As Terri described the emails, they showed that Franklin

had signed new contracts, and they evidenced discussions between Franklin and

his brother about switching salaries, taking business offshore, and opening new

offices.

      Terri informed her divorce attorney, Park, that she had been accessing her

husband’s work emails through Franklin’s email password. When Park asked

Terri for how long she had had access to the emails, Terri responded, “Since

2007.” After a discussion, Park advised Terri that she could legally continue to


                                         5
             Case: 14-14068     Date Filed: 02/04/2016   Page: 6 of 58


access the email account as long as she did not read any communications between

Franklin and his divorce attorney. Park also instructed Terri to print all relevant

emails and place them in a notebook organized by subject and date.

      Terri followed Park’s instructions and later gave the emails to Park, who

then provided them to an expert to value the marital assets, including assessing the

financial health of Vista.    Contrary to Franklin’s contentions that Vista was

virtually worthless, Terri’s expert in the divorce proceedings valued the business at

approximately $3 million, after reviewing the emails and other materials.

      During Terri’s May 8, 2012, deposition, Park provided Franklin’s counsel

with a binder containing copies of all of the Vista emails that Franklin had

accessed.

      Following the production of the emails, Franklin’s divorce lawyer sought for

Terri to produce the computer on which she had accessed Franklin’s emails. Terri

was unable to produce the hard drive since her stepfather Robert Fischer had

disposed of it. She had asked her stepfather to take her personal computer to a

computer business to have it “cleaned” on the day of her May 10, 2012, deposition.

Id. Fischer took the computer to Safety Harbor Computers to obtain a new hard

drive, and he disposed of the old hard drive by throwing it out in a dumpster. No

backup copy existed. Id. Terri stated that she neither instructed nor intended for

her stepfather to dispose of the old hard drive. Rather, she sought to “clean” the


                                         6
              Case: 14-14068    Date Filed: 02/04/2016    Page: 7 of 58


computer of certain materials that her husband had placed on it so that her children

would be able to use the computer. She further indicated that she thought that the

old hard drive had been “backed up.”

                                         C.

      On June 28, 2013, the divorce court entered a final judgment of dissolution

of marriage. In its judgment, the divorce court found that both Burketts owned

Vista. The divorce court valued the business at $2,850,000, and, in its distribution

of the marital assets, it awarded the couple’s 75% interest in Vista to Franklin.

      Elsewhere in the Judgment, the divorce court noted that it had examined the

emails and text messages. Based on its review and the evidence adduced at trial,

the divorce court concluded that Franklin had “[l]ied and misled the [divorce court]

by testifying that [Vista] had ‘closed’ even though there was evidence that it

continued to operate” and that Franklin had “swor[n] that his income had

significantly decreased when in fact there was written evidence that his income

remained the same throughout the applicable time period.” The divorce court

further found that during the time when he claimed Vista would be closing and his

income was diminishing, Franklin was actually shopping for homes valued

between $800,000 and $975,000; traveling extensively, including to Monaco and

the French Riviera; and seeking to buy an engagement ring valued at more than

$100,000 for his girlfriend. In addition, the divorce court determined that Franklin


                                          7
                Case: 14-14068       Date Filed: 02/04/2016       Page: 8 of 58


had “[m]anipulated witness testimony during his brother, Tom Burkett’s,

deposition by text messaging him the desired answers from another room” and had

engaged in other deceitful behavior during the course of the divorce proceedings.

Finally, the divorce court found that Franklin had “[c]onspired to secrete and

dissipate assets by moving them to offshore accounts.”3

       Franklin appealed the Judgment of the divorce court, and Florida’s Second

District Court of Appeal later affirmed.

                                               D.

       About a month after the divorce court entered its final judgment, on July 23,

2012, Vista sued Terri, alleging that she violated the Stored Communications Act,

18 U.S.C. §§ 2701-2712, when she accessed Vista’s web mail account and

Franklin’s Vista email account during the divorce proceedings. 4

       The case proceeded to a three-day jury trial. Prior to trial, however, Terri

filed a motion in limine seeking to prevent Vista from introducing at trial testimony

       3
          During the divorce proceedings, Franklin argued that he fabricated an email that he sent
referring to these plans, in an effort to determine whether Terri was reading the email account.
The divorce court concluded, however, that “[t]he fabricated email story was refuted at trial by
[Franklin’s] own testimony that he had no idea [Terri] had access to the email account until two
days after the ‘fabricated’ email had been posted.” The divorce court further cited the following
email as evidence that Franklin was using his brother’s business, Burkett Asset Management
(“BAM”), to mislead the divorce court about his income: “We need to discuss how we want to
set up the new programs, hire vista as a labor shop to cover expenses where BAM get the
management fee . . . [.] It is just [a] better way cuz vista has exposure and want to keep other
stuff clean . . . [.] Plus . . . [Terri] can’t do a damn thing about it.” [sic].
        4
          Initially, Vista also named Park as a defendant. It claimed that Park had conspired with
Terri to violate the SCA. The district court dismissed the count against Park, finding that the
SCA did not include any language evidencing an intent to cover secondary liability, such as
conspiracy claims. Vista does not appeal this ruling.
                                                8
             Case: 14-14068     Date Filed: 02/04/2016   Page: 9 of 58


or exhibits on the issues for which its Rule 30(b)(6), Fed. R. Civ. P., corporate

representative was unable to provide testimony. Terri contended that, during his

Rule 30(b)(6) deposition, Franklin, as the corporate representative of Vista, was

unable to provide information regarding the operation of Vista’s web mail account

or its account information. According to Terri, Franklin was also unable to provide

testimony on other issues regarding Vista’s procedures with respect to its web mail

account. Based on these circumstances, Terri sought for the court to preclude

Vista from supplementing this deficient testimony at trial. The district court,

however, summarily denied the motion.

      Vista also filed a pretrial motion, seeking to exclude evidence based on the

divorce proceedings. More specifically, Vista asked the district court to enter an

order precluding Terri from entering into evidence the final judgment from the

divorce proceedings or from testifying to the fact that the divorce court found Terri

to be an owner of Vista. Terri opposed the motion, contending that the final

judgment demonstrated that Terri was authorized to access its emails. The district

court granted Vista’s motion to exclude the divorce judgment.

                                         E.

      The trial began on June 23, 2014.        Vista elicited testimony seeking to

establish that Terri was not an owner of Vista, while Terri testified to the opposite

effect. Over Terri’s objection, Vista also offered the testimony of its former


                                         9
             Case: 14-14068    Date Filed: 02/04/2016   Page: 10 of 58


information-technology directors, William Somma and Jeff Gjoen. The two men

testified regarding how Vista’s email account was set up and how it functioned.

      During his testimony, Gjoen explained that CrystalTech was the online host

for Vista’s email account. According to Gjoen, Franklin’s Vista emails went to

CrystalTech, which held the emails until the Outlook program on Franklin’s

computer requested the emails that had not previously been received. At that time,

Outlook would “reach out” to CrystalTech to get Franklin’s emails. CrystalTech

then sent any emails not previously transmitted to Franklin’s computer. Gjoen

further noted that CrystalTech stored the emails online as a backup in case

Franklin’s computer crashed. So, if Franklin accidentally deleted an email, that

email would not be deleted from CrystalTech’s online storage. In technical terms,

Gjoen and Somma testified that the Vista email system was a POP3 account

(which leaves the data on the server and sends a copy to Outlook) that maintains a

copy for backup.

      At the close of Vista’s case, Terri moved for judgment as a matter of law

pursuant to Rule 50(a), Fed. R. Civ. P. In support of her motion, Terri argued that

the accessed emails were not in “electronic storage” and that Vista could not

recover statutory damages because it failed to demonstrate that it had suffered any

actual damages. The district court reserved ruling and allowed the case to proceed.




                                        10
             Case: 14-14068    Date Filed: 02/04/2016   Page: 11 of 58


      Following deliberations, the jury found that Terri had violated the SCA

when she accessed her husband’s emails. It further concluded that Terri had

committed 450 violations of the SCA. But the jury determined that Vista had

sustained no actual damages as a result of Terri’s actions. And, although the jury

found that Terri’s conduct was “willful, wanton, or malicious for the purposes of

assessing punitive damages,” it awarded no punitive damages to Vista.             In

summary, Vista recovered nothing.

      A few weeks after the jury returned its verdict, at Franklin’s urging, the

district court conducted a hearing to determine whether it would award statutory

damages to Vista. Vista argued that it was entitled to $450,000 in statutory

damages—$1,000 for each violation of the SCA. In contrast, Terri contended that

the district court should not award any statutory damages to Vista because the jury

found that it had not suffered any actual damages. Ultimately, the district court, in

an exercise of discretion, awarded Vista $50,000 in statutory damages. It also

declined to award Vista punitive damages or attorney’s fees, explaining that the

case was “really between Franklin, a non-party, and Terri. And it [was] being

driven by emotions and, perhaps, personal vendetta.”

      In the same order, the district court denied Terri’s Rule 50(b), Fed. R. Civ.

P., motion for judgment as a matter of law. In denying the Rule 50(b) motion, the

district court concluded that Vista’s email system fell within the SCA’s definition


                                         11
             Case: 14-14068    Date Filed: 02/04/2016   Page: 12 of 58


of “electronic communication service.” It further determined that the emails that

Terri viewed were maintained within “electronic storage,” as the SCA defines the

term. The district court also rejected Terri’s argument that Vista was required to

prove actual damages in order to recover statutory damages.

      Vista timely appealed the district court’s order awarding damages. Terri

then timely filed her cross-appeal. Between Franklin’s appeal and Terri’s cross-

appeal, this case raises issues relating to the following matters:           (1) the

interpretation and application of the SCA; (2) jury instructions; and (3) evidentiary

rulings.

                                         II.

      We begin with the five issues that the appeals raise related to the

interpretation and application of the SCA: (1) whether Terri accessed a facility

through which an electronic communication service was provided and thereby

obtained access to an electronic communication while it was in “electronic

storage”; (2) whether statutory damages may be awarded under the SCA, in the

absence of actual damages, and, if so, how much; (3) whether the district court’s

instructions to the jury regarding Vista’s SCA claim and damages were erroneous;

(4) whether Vista was entitled to punitive damages, despite the jury’s verdict

declining to award such damages; and (5) whether the district court erred in not

awarding Vista punitive damages and attorney’s fees.


                                         12
              Case: 14-14068    Date Filed: 02/04/2016   Page: 13 of 58


      Many of these issues raise questions of statutory interpretation.         The

interpretation of a statute, in turn, presents a question of law, subject to de novo

review. Rine v. Imagitas, Inc., 590 F.3d 1215, 1222 (11th Cir. 2009).

      In reviewing the facts to which we apply the law, we consider all of the

evidence in the record, drawing all reasonable inferences in favor of Franklin,

since Terri raised most of these issues in a Rule 50 motion.         See Reeves v.

Sanderson Plumbing Prods., Inc., 530 U.S. 133, 150, 120 S. Ct. 2097, 2110

(2000). We neither make credibility determinations nor weigh the evidence. Id.

Finally, we “disregard all evidence favorable to [Terri] that the jury [was] not

required to believe.” Id. at 151, 120 S. Ct. at 2010.

                                         A.

      Vista relied on 18 U.S.C. § 2701(a)(1) to establish Terri’s liability. As

relevant here, that provision makes liable anyone who “intentionally accesses

without authorization a facility through which an electronic communication service

is provided; . . . and thereby obtains . . . access to a wire or electronic

communication while it is in electronic storage in such system . . . .” 18 U.S.C. §

2701(a)(1).

      Terri asserts that when she reviewed Franklin’s emails, she did not use a

facility through which an electronic communication service (“ECS”) was provided,

and she did not access electronic communications that were in “electronic storage”


                                          13
             Case: 14-14068      Date Filed: 02/04/2016   Page: 14 of 58


at the time of access.      To understand Terri’s argument, knowledge of some

statutory definitions is necessary. “Electronic communication service” is defined

as “any service which provides to users thereof the ability to send or receive wire

or electronic communications.” 18 U.S.C. § 2510(15). As for the term “electronic

storage,” it is defined as follows:

             (A)     any temporary, intermediate storage of a wire or
                     electronic communication incidental to the
                     electronic transmission thereof; and
             (B)     any storage of such communication by an
                     electronic communication service for purposes of
                     backup protection of such communication.

18 U.S.C. § 2510(17). Finally, the term “remote computing service” (“RCS”)

means “the provision to the public of computer storage or processing services by

means of an electronic communications system.” 18 U.S.C. § 2711(2).

      Based on the statutory definition of “electronic storage,” Terri argues that §

2701(a)’s requirement that information be accessed while it is in “electronic

storage” with an ECS means that the provision protects emails only while they are

still pending delivery to the addressee—or, in other words, before the emails have

been opened.       In support of this contention, Terri invokes the definition of

“electronic storage” under § 2710(17).          She asserts that, by its terms, §

2510(17)(A) applies to only those email transmissions still pending delivery, and §

2510(17)(B) covers information stored for only the purposes of providing backup

protection for the delivery of pending email. As a result, Terri reasons, once the
                                          14
             Case: 14-14068     Date Filed: 02/04/2016   Page: 15 of 58


email has been delivered and opened, the continued storage of it ceases to serve the

purpose of backing up the email transmission until delivery has been completed.

Instead, Terri urges, the service provider begins to operate as an RCS, simply

storing the already-delivered emails until they are deleted. And, Terri asserts,

information stored on an RCS is not protected by § 2701(a). Finally, Terri argues

that since the emails she read had already been opened by Franklin, they were not

in “electronic storage” but rather were in an unprotected RCS.

      Much debate surrounds the issues that Terri raises. See, e.g., Theofel v.

Farey-Jones, 341 F.3d 978 (9th Cir. 2003), as amended by 359 F.3d 1066 (9th Cir.

2004); In re DoubleClick Inc. Privacy Litig., 154 F. Supp. 2d 497, 511-12

(S.D.N.Y. 2001); Cheng v. Romo, No. 11-10007-DJC, 2013 WL 6814691, *3-4 (D.

Mass. Dec. 20, 2013); Pure Power Boot Camp v. Warrior Fitness Boot Camp, 587
F. Supp. 2d 548, 555-56 (S.D.N.Y. 2008); Office of Legal Education, Executive

Office for U.S. Attorneys, Searching and Seizing Computers and Obtaining Elec.

Evidence in Criminal Investigations, at 124; Orin Kerr, A User’s Guide to the

Stored Commc’ns Act, and a Legislator’s Guide to Amending It, 72 Geo. Wash. L.

Rev. 1208 (2004). But we need not wade into the discussion because Terri’s trial

testimony moots her argument.

      During trial, Terri conceded that, at least some of the time, she reviewed

Franklin’s emails before he opened them. The parties do not appear to dispute that


                                         15
               Case: 14-14068      Date Filed: 02/04/2016       Page: 16 of 58


emails that had not been opened by Franklin were maintained in “electronic

storage” by a service operating as an ECS. We agree.

       The language of the statutory definitions of “electronic communication

service” and “electronic storage” dictates this result. See United States v. Steele,

147 F.3d 1316, 1318 (11th Cir. 1998) (en banc) (citation and quotation marks

omitted) (“In construing a statute we must begin, and often should end as well with

the language of the statute itself.”). On this record, CrystalTech qualified as an

ECS because it was a service that provided Vista’s employees with the ability to

send and receive electronic communications, including emails. 5 See 18 U.S.C. §

2510(15). Likewise, before the emails that Franklin’s Vista account received were

opened, these electronic communications were in electronic storage with

CrystalTech for the purposes of providing backup protection of Franklin’s emails,

at least until such time as Franklin received and opened them on his computer. See

18 U.S.C. § 2510(17)(B). As a result, the emails that Terri accessed before

Franklin did were subject to the protections of 18 U.S.C. § 2701(a) at the time that

she reviewed them.

       And, for the reasons we discuss in Section II.B, it makes no difference to the

judgment in this particular case whether Terri violated the SCA once or 450 times.


       5
        We note that classification of service providers under the SCA’s definitions depends on
how they are operating in a given context. In other words, a single service provider may act as
an ECS at times and an RCS at other times.
                                              16
             Case: 14-14068     Date Filed: 02/04/2016   Page: 17 of 58


Consequently, the fact that Terri accessed at least one protected email moots the

issue Terri raises about whether the emails were maintained by an ECS in

electronic storage when she read them after Franklin had already opened them.

                                            B.

      Next, both Franklin and Terri challenge the district court’s interpretation of

the damages provision applicable to violations of § 2701(a). Section 2707 governs

civil actions brought under the SCA and sets forth available relief for violations of

§ 2701(a). It provides, in relevant part,

             (a)    Cause of action.—Except as provided in section
                    2703(e), any provider of electronic communication
                    service, subscriber, or other person aggrieved by
                    any violation of this chapter in which the conduct
                    constituting the violation is engaged in with a
                    knowing or intentional state of mind may, in a civil
                    action, recover from the person or entity . . . which
                    engaged in that violation such relief as may be
                    appropriate.
             (b)    Relief.—In a civil action under this section,
                    appropriate relief includes—
                    (1) such preliminary and other equitable or
                           declaratory relief as may be appropriate:
                    (2) damages under subsection (c); and
                    (3) a reasonable attorney’s fee and other
                           litigation costs reasonably incurred.
             (c)    Damages.—The court may assess as damages in a
                    civil action under this section the sum of the actual
                    damages suffered by the plaintiff and any profits
                    made by the violator as a result of the violation,
                    but in no case shall a person entitled to recover
                    receive less than the sum of $1,000. If the
                    violation is willful or intentional, the court may
                    assess punitive damages.         In the case of a
                                            17
             Case: 14-14068    Date Filed: 02/04/2016   Page: 18 of 58


                    successful action to enforce liability under this
                    section, the court may assess the costs of the
                    action, together with reasonable attorney fees
                    determined by the court.
                    ....

18 U.S.C. § 2707.

      Franklin argues that § 2707(c) required the district court to award him

$1,000 in statutory damages for each of the 450 violations that the jury found—or

$450,000. Terri, on the other hand, asserts that that the statute precluded the

district court from awarding Franklin any money in statutory damages because the

jury returned a verdict reflecting that Franklin incurred no actual damages as a

result of the 450 violations, and statutory damages may be awarded only upon a

finding of actual damages.        For its part, the district court rejected both

constructions and concluded that § 2707 authorized the district court to exercise its

discretion to award statutory damages in an amount that the district court deemed

appropriate—$50,000. We agree with Terri.

      Several canons of statutory construction guide us in our analysis. Of course,

we once again begin our statutory interpretation with the language of the statute we

are construing. See Steele, 147 F.3d at 1318. In evaluating the language, we

assume that Congress employed the common and ordinary meaning of the terms in

the statute, and we give full effect to each of the provisions. United States v. DBB,




                                         18
             Case: 14-14068      Date Filed: 02/04/2016    Page: 19 of 58


Inc., 180 F.3d 1277, 1281 (11th Cir. 1999). We must consider any specific terms

and the particular provision at issue in light of the entire statutory context. Id.

                                           1.

      Our determination of whether a litigant must prove actual damages to

receive statutory damages hinges on the meaning of the phrase “person entitled to

recover,” which appears in the first sentence of § 2707(c). Notably, in Doe v.

Chao, 540 U.S. 614, 124 S. Ct. 1204 (2004), the Supreme Court construed the

materially indistinguishable phrase “person entitled to recovery” under the Privacy

Act, 5 U.S.C. § 552a, to require a finding of actual damages before statutory

damages may be awarded.         Although the Court accounted in its analysis for

general tort law and the legislative history of the Privacy Act, the Court relied

heavily on the language and grammatical structure of the statute, as well as the

concern for endowing every word of the statute with meaning.

      The Privacy Act provision at issue in Doe was 5 U.S.C. § 552a(g)(4):

             In any suit brought under the provisions of subsection
             (g)(1)(C) or (D) of this section in which the court
             determines that the agency acted in a manner which was
             intentional or willful, the United States shall be liable to
             the individual in an amount equal to the sum of—
             (a) actual damages sustained by the individual as a
                    result of the refusal or failure, but in no case
                    shall a person entitled to recovery receive less
                    than the sum of $1,000; and
             (b) the costs of the action together with reasonable
                    attorney fees as determined by the court.


                                           19
             Case: 14-14068      Date Filed: 02/04/2016    Page: 20 of 58


(emphasis added).      The Supreme Court made three observations about the

language of the Privacy Act’s damages provision that are directly applicable in our

analysis of the language of the SCA.

      First, the Supreme Court opined that the “simplest reading” of the phrase

“person entitled to recovery” in § 552a(g)(4)(a) “looks back to the immediately

preceding provision for recovering actual damages,” which appears earlier in the

same sentence. See Doe, 540 U.S. 614, 620, 124 S. Ct. 1204, 1208 (2004). So

under “a straightforward textual analysis” of the damages provision at issue in

Doe, “[w]hen the statute gets to the point of guaranteeing the $1,000 minimum [in

§ 552a(g)(4)], it . . . has provided expressly for liability to . . . victims for ‘actual

damages sustained.’” Id.

      The SCA damages provision includes exactly the same phrase—“but in no

case shall a person entitled to recovery receive less than the sum of $1,000”—as

the Privacy Act damages provision. And just as with the Privacy Act damages

provision (which specifies the kind of damages to be awarded upon a finding of

intentional or willful action), the “but in no case . . .” clause in § 2707(c) of the

SCA’s damages provision immediately follows a statement of the specific types of

damages available upon a knowing or intentional violation of the statute. As a

result, “a straightforward textual analysis,” Doe, 540 U.S. at 620, 124 S. Ct. at

1208, demands the conclusion that the phrase “person entitled to recover” in §


                                           20
             Case: 14-14068     Date Filed: 02/04/2016    Page: 21 of 58


2707(c) includes only those persons who have proved actual damages suffered or

profits received by the defendant through violation of the SCA.

      Second, the Supreme Court noted that its interpretation of the Privacy Act’s

damages provision accounted for the phrase “entitled to recovery,” which appears

in § 552a(g)(4)(a), but a construction of the damages provision to allow for

statutory damages without actual damages would necessarily ignore the phrase

“entitled to recovery.” Id. at 623, 124 S. Ct. at 1210. As the Supreme Court

explained, if Congress had intended for any person who proved a Privacy Act

violation to recover statutory damages without respect to whether that person had

received any other type of damages relief, it could have omitted the phrase

“entitled to recovery” and provided simply for “actual damages sustained by the

individual as a result of the refusal or failure, but in no case shall a person receive

less than the sum of $1,000.” Id. Since Congress chose not to write the statute that

way, courts should give meaning to the words “entitled to recovery” because that

may be done reasonably. See id.

      As with the Privacy Act’s damages provision, construing the SCA damages

provision to allow for statutory damages upon a finding of violation without a

corresponding finding of specified damages would render the phrase “person

entitled to recover” meaningless. Had Congress intended to allow for recovery of

statutory damages under § 2707(c) in the absence of proof of specified damages, it


                                          21
              Case: 14-14068    Date Filed: 02/04/2016   Page: 22 of 58


could have deleted the phrase “entitled to recover,” just as it could have in the

Privacy Act’s damages provision.

      Third, in Doe, the Supreme Court found that the location of Congress’s

placement of the “entitled to recovery” language in § 552a(g)(4)(A) provided

further indication of congressional intent that the phrase “person entitled to

recovery” refer to only a person who proves actual damages, not to a person who

simply demonstrates a violation of the statute. Doe, 540 U.S. at 620-21, 124 S. Ct.

at 1208-09. As the Supreme Court explained, if a willful and intentional violation

of the Privacy Act were, in and of itself, enough to entitle a person to recovery of

statutory damages, “Congress could have conditioned the entire subsection

(g)(4)(A) as applying only to ‘a person entitled to recovery.’” Id. at 621 n.2; 124
S. Ct. at 1209 n.2.    In other words, Congress could have written subsection

(g)(4)(A) to say, “For a person entitled to recovery, actual damages sustained by

the individual as a result of the refusal or failure, but in no case less than the sum

of $1,000.”    But Congress did not do that.       Instead, Congress deployed the

“entitled to recovery” modifier “only after referring to an individual’s actual

damages, indicating that ‘actual damages’ is a further touchstone of the

entitlement” to statutory damages. Id.

      Relatedly, the Supreme Court observed that the Privacy Act’s damages

provision “does not speak of liability [for statutory damages] (and consequent


                                         22
             Case: 14-14068     Date Filed: 02/04/2016    Page: 23 of 58


entitlement to recovery) in a freestanding, unqualified way, but in a limited way,

by reference to enumerated damages.” Id. at 620-21, 124 S. Ct. at 1208-09. In

other words, as the Privacy Act uses the term “liability,” it necessarily links

liability for statutory damages with proof of actual damages. Notably, the Privacy

Act’s damages provision separately links the meaning of “liab[ility]” for a willful

or intentional violation to “the costs of the action together with reasonable attorney

fees as determined by the court.” 18 U.S.C. § 552a(g)(4)(B).

      The SCA, like the Privacy Act, does not equate a defendant’s freestanding,

unqualified liability in general with a plaintiff’s “entitle[ment] to recover” statutory

damages. Instead, as in the Privacy Act, Congress placed the “entitled to recover”

limitation in the first sentence of § 2707(c) after its reference to actual damages or

a violator’s profits, indicating that actual damages or profits are further touchstones

of a plaintiff’s entitlement to statutory damages. Also like the Privacy Act, the

SCA (and § 2707(c) in particular) provides for the availability of other types of

relief, including the following, in separate sentences that are not modified by the

phrase “entitled to recover”: “In the case of a successful action to enforce liability

under this section, the court may assess the costs of the action, together with

reasonable attorney fees determined by the court.” 18 U.S.C. § 2707(c) (emphasis

added). So like the Privacy Act, the SCA contemplates liability for attorney’s fees,

even in the absence of actual damages, because the sentence providing for


                                          23
             Case: 14-14068    Date Filed: 02/04/2016   Page: 24 of 58


attorney’s fees speaks in terms of liability for attorney’s fees without reference to

“entitle[ment] to recover” actual damages.

      Put simply, to give effect to all of the language in § 2707(c), we understand

the phrase “entitled to recover” to refer to something different than “liability” as

the terms are employed in the SCA. Had Congress intended for “entitled to

recover” to mean the same thing as proof of general liability for a violation of the

SCA, there would have been no reason to use these separate phrases in the same

subsection of the SCA’s damages provision.

                                         2.

      Besides the statutory language, we find the relationship of the SCA to the

Wiretap Act to bear on the framework of our textual analysis. The SCA was

enacted as Title II of the Electronic Communications Privacy Act of 1986

(“ECPA”), legislation that also included amendments to the Wiretap Act, 18

U.S.C. § 2510, et seq., and created the Pen Register and Trap and Trace Devices

statute, 18 U.S.C. §§ 3121-3126.

      Through the ECPA, Congress endeavored to modernize the Wiretap Act and

to provide protection for forms of communication that did not generally exist in

1968, when the Wiretap Act was originally enacted. H.R. Rep. No. 99-647, at 17

(1986). As the House Committee on the Judiciary explained, the Wiretap Act

originally   protected    “telephone    conversations     and    face-to-face    oral


                                         24
              Case: 14-14068     Date Filed: 02/04/2016   Page: 25 of 58


communications [] against electronic eavesdropping” and “limited the concept of

interception to the ‘aural acquisition’ of the contents of a communication.” Id. It

made no effort to protect against the “interception of text, digital or machine

communication.” Id. Among other purposes, Congress intended for the ECPA to

fill this gap. Id.

       Because the SCA and the amended Wiretap Act were both a part of the

ECPA, meaning that they were enacted together and they were designed to work

together, the damages provision of the amended Wiretap Act provides helpful

insight into the meaning of the damages provision of the SCA. As amended by the

1986 legislation, the Wiretap Act’s damages provision stated, in relevant part,

              (a)    In General.—Any person whose wire, oral, or
                     electronic communication is intercepted, disclosed,
                     or willfully used in violation of this chapter may in
                     a civil action recover from the person or entity
                     which engaged in that violation such relief as may
                     be appropriate.
              (b)    Relief.—In an action under this section,
                     appropriate relief includes—
                     (1) such preliminary and other equitable or
                            declaratory relief as may be appropriate;
                     (2) damages under subsection (c) and punitive
                            damages in appropriate cases; and
                     (3) a reasonable attorney’s fee and other
                            litigation costs reasonably incurred.
              (c)    Computation of Damages.—The court may
                     assess as damages in an action under this section
                     whichever is the greater of—
                     (1) the sum of the actual damages suffered by
                            the plaintiff and any profits made by the
                            violator as a result of the violation; or
                                           25
             Case: 14-14068      Date Filed: 02/04/2016   Page: 26 of 58


                    (2)    statutory damages of whichever is the
                           greater of $100 a day for each day of
                           violation or $10,000.

18 U.S.C. § 2520 (1986).

      Comparison of the SCA and Wiretap Act damages provisions enacted in the

same piece of legislation reveals that the general structure of both statutes is the

same. We find this fact to be of particular significance, since Congress essentially

scrapped the prior damages provision of the Wiretap Act and started over when it

amended the Wiretap Act in 1986. As a result, it is clear that the disparities

between the contemporaneously enacted 1986 version of the Wiretap Act’s

damages provision and the SCA’s damages provision are distinctions with

meaningful differences.

      Beginning with the similarities in structure between the two provisions, in

both damages sections, subsection (a) establishes a victim’s right to recover “such

relief as may be appropriate,” a term that is defined by subsection (b). Subsection

(b) of each statute, in turn, articulates the general categories of “appropriate relief”

that may be awarded. Notably, the categories set forth in subsection (b) of the

SCA line up closely with those identified in subsection (b) of the Wiretap Act.

Finally, subsection (c) of each statute elaborates on the meaning of “damages” as

set forth in subsection (b) of each statute.




                                           26
               Case: 14-14068      Date Filed: 02/04/2016   Page: 27 of 58


      But this is where the statutes diverge, “[a]nd that [makes] all the

difference.”6 Subsection (c) of the Wiretap Act’s damages provision authorizes the

court to assess as damages “the greater of” actual damages and profits made by the

violator from violation or statutory damages, 18 U.S.C. § 2520(c). Subsection (c)

of the SCA’s damages provision, on the other hand, offers the district court no

choice. Rather, it allows the district court to award only “actual damages suffered

by the plaintiff and any profits made by the violator as a result of the violation.”

The part of the provision authorizing statutory damages does not present the

district court with an express option to award statutory damages instead of actual

damages and profits; it merely modifies the measure of “actual damages suffered”

and “profits made by the violator” by providing a floor for when any award for

those damages is entered.

      If, as Franklin argues, Congress intended for the SCA to allow a party to

choose between actual damages and statutory damages, the contemporaneously

enacted amendments to the Wiretap Act certainly demonstrate that Congress knew

how to say so. But Congress did not do that. The wording of the damages

provisions of the Wiretap Act and the SCA is not the same, and we must give

effect to the differences between them, particularly since they were enacted as part

of the same legislation.


      6
          Robert Frost, “The Road Not Taken.”
                                                27
               Case: 14-14068      Date Filed: 02/04/2016       Page: 28 of 58


       Nor is it surprising that in 1986, when the ECPA was enacted, Congress

chose to create different remedies for the Wiretap Act and the SCA. Unlike wire

communications, which had been in mainstream use for many years and which had

an established role in our society in 1986, email use was neither widespread nor

even well-known in the general community at the time that Congress enacted the

SCA. 7 Congress could not have foreseen email’s future ubiquity, so it made sense

for Congress to have proceeded with caution in authorizing awards of statutory

damages in the infancy of the technology, before society had a full picture of the

way mainstream use of email would work in practice. Indeed, so new was the

technology that the House Report had to explain what email was, which it did in a

description that some today may find quaint.8



       7
          In fact, the iconic movie You’ve Got Mail was not even released until 1998. The movie,
which stars Tom Hanks and Meg Ryan, took its name from the alert that AOL’s email system
offered to its subscribers. AOL, in turn, did not even begin to offer commercial email service
until 1989—three years after Congress enacted the SCA, and another four years passed before
AOL launched its famous marketing campaign where it mailed compact disks allowing for easier
access to AOL’s email service and, according to AOL, making the company a “household
name.” See http://corp.aol.com/2010/05/24/youve-got-25-years-aol-celebrates-25th-anniversary-
with-bi/ (last visited Dec. 7, 2015).
        8
          That description reads,
                One of the most popular new computer services is electronic mail,
                a service which combines features of the telephone and regular
                first class mail. Electronic mail can include telex, teletext,
                facsimile, voice mail and mixed systems that electronically
                transmit and store messages. Many e-mail users have found it a
                useful substitute for telephone calls, while others utilize it instead
                of the government post service.
H.R. Rep. 99-647, at 22.


                                              28
             Case: 14-14068     Date Filed: 02/04/2016   Page: 29 of 58


      In addition, the SCA’s damages provision must be understood in comparison

to Congress’s overall treatment of the Wiretap Act versus the SCA. The Wiretap

Act concerns itself with the interception of real-time communications, whereas the

SCA addresses stored communications.          The legislative history of the 1986

amendments suggests (and we agree) that the Fourth Amendment demands that the

government demonstrate probable cause both to intercept real-time wire, oral, and

electronic communications and to review the content of stored electronic

communications. See, e.g., id. at 22 (“It appears likely, however, that the courts

would find that the parties to an e-mail transmission have a ‘reasonable expectation

of privacy’ and that a warrant of some kind is required.”); United States v.

Warshak, 631 F.3d 266, 288 (6th Cir. 2010) (holding that “a subscriber enjoys a

reasonable expectation of privacy in the contents of emails ‘that are stored with, or

sent or received through, a commercial ISP”); see also United States v. Davis, 785
F.3d 498, 528-29 (11th Cir. 2015) (Rosenbaum, J., concurring) (noting that “our

expectation of privacy in our personal communications has not changed from what

it was when we only wrote letters to what it is now that we . . . happen to use email

to personally communicate.”).

      Despite the equal protection that the Constitution gives to the two types of

communications, Congress has chosen to subject the government’s real-time

interceptions of wire, oral, and electronic communications to more stringent


                                         29
             Case: 14-14068    Date Filed: 02/04/2016   Page: 30 of 58


requirements than the Fourth Amendment requires and than it has imposed on

government review of the content of stored electronic communications.          For

example, while the Wiretap Act limits the availability of wiretaps to government

investigations involving a specified list of crimes, see 18 U.S.C. § 2516(1), the

SCA contains no similar limitation.

      In addition, to obtain a wiretap order, the government must show not only

probable cause of a criminal violation and probable cause that evidence of that

violation will be found in the communications to be intercepted—all that the

Fourth Amendment itself requires. It must also provide all of the following:

            (c)    a full and complete statement as to whether or not
                   other investigative procedures have been tried and
                   failed or why they reasonably appear to be unlikely
                   to succeed if tried or to be too dangerous;
            ...
            (e)    a full and complete statement of the facts
                   concerning all previous applications known to the
                   individual authorizing and making the application,
                   made to any judge for authorization to intercept, or
                   for approval of, wire, oral, or electronic
                   communications involving any of the same
                   persons, facilities or places specified in the
                   application, and the action taken by the judge on
                   each such application; and
            (f)    where the application is for the extension of an
                   order, a statement setting forth the results thus far
                   obtained from the interception, or a reasonable
                   explanation of the failure to obtain such results.




                                         30
               Case: 14-14068       Date Filed: 02/04/2016      Page: 31 of 58


18 U.S.C. § 2518(1). The judge considering the wiretap application may also

“require the applicant to furnish additional testimony or documentary evidence in

support of the application.” 18 U.S.C. § 2518(2).

       But with respect to review of the content of stored electronic

communications, the SCA imposes no requirements on the government beyond

obtaining a warrant, which the Fourth Amendment already generally requires,

anyway. 9 See 18 U.S.C. § 2703(a), (b). In other words, Congress has created an

extra layer of security against the government’s real-time interception of wire, oral,

and electronic communications that it has not decided to impose on the

government’s review of the content of stored electronic communications. 10

       In light of this fact, it would be inconsistent, to say the least, if Congress

treated civil violations of the SCA more severely than civil violations of the

Wiretap Act. But Franklin’s proposed construction of the SCA—that it provides

for $1,000 in statutory damages for each violation—would do just that. 11 In the

pending case, for example, Franklin’s proposed interpretation of the SCA would

       9
          In fact, depending on the age of the stored communications and other circumstances, the
SCA purports to authorize inspection of content without a warrant in some circumstances. See
18 U.S.C. § 2703(b). We do not have occasion to opine here on the constitutionality of this
particular provision.
        10
            The SCA’s treatment of the content of stored electronic communications has not
materially changed since the statute was enacted in 1986. See Pub. L. 99-508 at § 2703(a), (b).
        11
           We acknowledge that a construction of § 2707(c) to provide for an award of a total of
$1,000 in statutory damages per civil action (not per violation), even in the absence of actual
damages, would not suffer from this same defect, since the minimum award of statutory damages
under the Wiretap Act is $10,000. Nevertheless, that interpretation of the statute is problematic
for the other reasons we have discussed in this opinion.
                                               31
              Case: 14-14068       Date Filed: 02/04/2016      Page: 32 of 58


result in an award of $450,000 ($1,000 per violation x 450 violations). Under the

Wiretap Act, though, the award would be, at most, $24,400—or roughly twenty

times less than under the SCA—for the same 450 violations—even if the violations

occurred separately on every day of the period in question ($100 per day x 244

days (244 days in the months October 2011 through May 2012)). 12 That just can’t

be right. Section 2707(c) does not provide for a statutory award of $1,000 per

violation, even when a plaintiff proves actual damages or a violator’s profits.

Rather, it establishes a floor award of $1,000—regardless of the number of

violations—when a plaintiff shows actual damages or a violator’s profits.

                                              3.

       We are not the first court to hold that the SCA does not authorize an award

of statutory damages in the absence of an award for actual damages or profits

realized by the offender. The Fourth Circuit has reached this same conclusion.

See Van Alstyne v. Elec. Scriptorium, Ltd., 560 F.3d 199 (4th Cir. 2009).

        While Vista argues that Van Alstyne “has repeatedly been called into

question for faulty reasoning,” we are not persuaded by the rationales of the

district-court and state-court opinions on which Vista relies. Other courts have

disagreed with the result that we and Van Alstyne reach, based on their views of the


       12
         Even if we assumed that the 450 violations occurred on 450 different days, the highest
award under the Wiretap Act’s damages provision would be $45,000—still ten times less than
under Franklin’s urged interpretation of the SCA’s damages provision.
                                              32
             Case: 14-14068    Date Filed: 02/04/2016   Page: 33 of 58


language of § 2707(c), the legislative history of the provision, and policy reasons.

We consider their reasoning and explain below why we respectfully disagree with

it and therefore with Vista.

                                         a.

      With regard to the statutory language, other courts that have concluded that

statutory damages are available in the absence of actual damages have attempted to

distinguish Doe’s interpretation of the Privacy Act language by reasoning, “In [the

Privacy Act], the restrictive language shall be liable seems to dictate actual

damages as the only remedy in that clause, whereas in § 2707(c), the language that

the court may assess the sum of actual damages and any profits seems to offer that

formula as one means of calculation.” Shefts v. Petrakis, 931 F. Supp. 2d 916, 918

(C.D. Ill. 2013).

      But the Supreme Court did not ground its determination that the Privacy Act

precluded statutory damages in the absence of actual damages, on the mandatory

nature of an award of actual damages under the Privacy Act. Rather, the Court

based its textual reading of the Privacy Act’s damages provision on the sentence

structure of the sentence containing the “but in no case” clause—the same sentence

structure that exists in the SCA’s damages provision. And the reading of the

SCA’s damages provision proposed in these other opinions conflicts directly with

the Supreme Court’s “straightforward textual analysis” of the materially


                                        33
             Case: 14-14068        Date Filed: 02/04/2016   Page: 34 of 58


indistinguishable language of the Privacy Act’s damages provision. See Doe, 540
U.S. at 620, 124 S. Ct. at 1208.

      Moreover, we respectfully disagree that the language of the Privacy Act is

distinguishable on the grounds suggested by these other cases. Indeed, even some

of the courts that have concluded that the SCA authorizes an award of statutory

damages without proof of actual damages have conceded that the language of the

Privacy Act analyzed in Doe is “very similar to the language in the ECPA.” Cedar

Hill Assocs., Inc. v. Paget, No. 04C0557, 2005 WL 3430562, at *3 (N.D. Ill. Dec.

9, 2005); see also In re Hawaiian Airlines, Inc., 355 B.R. 225, 230 (D. Haw. 2006)

(“In Doe . . . , the Supreme Court addressed language found in the Privacy Act of

1974 that is nearly identical to the statutory damage language in the [SCA].”).

      Nor do we find anything inconsistent in the use of the word “may” in §

2707(c) and the notion that the statute limits the availability of statutory damages

to those who have showed actual damages or profits by the violator. Rather, use of

the word “may” in the first sentence of § 2707(c) conveys only that, where actual

damages or a violator’s profits exist, a court has discretion to decide whether to

award to the plaintiff actual damages or profits of the violator, or both or neither,

when these damages exceed $1,000, instead of awarding just $1,000 in statutory

damages.




                                            34
             Case: 14-14068     Date Filed: 02/04/2016     Page: 35 of 58


      Some courts have also attempted to distinguish the language of the Privacy

Act from that of the SCA on the following basis:

             The [SCA] . . . states that “any provider of electronic
             communication service, subscriber, or other person
             aggrieved by a violation of this chapter . . . may, in a civil
             action, recover from the person or entity . . . which
             engaged in that violation.” . . . Thus, unlike the Privacy
             Act, the [SCA] explicitly states that a person aggrieved
             by a violation of the Act may recover and this recovery is
             not tied to actual damages or profits.

In re Hawaiian Airlines, Inc., 355 B.R. at 230. We respectfully disagree with this

reasoning because subsection (a) does not end with the phrase “in that violation.”

And the language omitted from the opinion’s recitation of subsection (a)—that a

“person aggrieved by any violation of this chapter . . . may . . . recover . . . such

relief as may be appropriate[,]” 18 U.S.C. § 2707(a) (emphasis added)—

necessarily limits the universe of aggrieved plaintiffs who may recover to those

who can make the necessary showings to obtain relief that Congress has deemed

“appropriate” in subsections (b) and (c). That, in turn, brings us back to the

meaning of the “but in no case” clause in subsection (c). For reasons we have

already explained, the language of subsection (c) supports the conclusion that a

plaintiff must prove entitlement to actual damages or profits of the violator in order

to be eligible to receive statutory damages.




                                          35
             Case: 14-14068     Date Filed: 02/04/2016   Page: 36 of 58


                                         b.

      The opinions on which Vista relies have identified two reasons why the

legislative history of § 2707 purportedly supports the determination that no actual

damages are required for an award of statutory damages: (1) in Doe, “the Supreme

Court distinguished the SCA as irrelevant to the interpretation of the Privacy Act”

based on the two statutes’ respective legislative histories; and (2) the House and

Senate Reports supporting the SCA legislation support the conclusion that

Congress intended for statutory damages to be available even in the absence of

actual damages and a violator’s profits. See Shefts, 931 F. Supp. 2d at 918-919.

We are not convinced by either reason.

      First, while Doe did decline to consider the legislative history of the SCA in

construing the meaning of the Privacy Act, it did so because the SCA was a

separate statute “passed well after the Privacy Act.” Doe, 540 U.S. at 626, 124 S.

Ct. at 1212. As the Supreme Court explained, “subsequent legislative history will

rarely override a reasonable interpretation of a statute that can be gleaned from its

language and legislative history prior to its enactment.” Id. at 626-27, 124 S. Ct. at

1212 (citation and internal quotation marks omitted). In making this observation,

however, the Supreme Court did not suggest that the legislative history of the SCA

supports the conclusion that statutory damages are available in the absence of

actual damages or even opine on the legislative history of the SCA at all. And,


                                         36
               Case: 14-14068      Date Filed: 02/04/2016       Page: 37 of 58


more significantly, the fact that the Privacy Act and the SCA have different

legislative histories does nothing to undermine the similarity of the language

employed in both damages provisions and the Supreme Court’s textual analysis of

that language.

       Second, with regard to the legislative history of the SCA, we note at the

outset that we do not consider a statute’s legislative history where the statute’s text

is clear. CBS Inc. v. PrimeTime 24 Joint Venture, 245 F.3d 1217, 1227 (11th Cir.

2001). But even to the extent that, after Doe, the language employed in § 2707(c)

may be viewed as ambiguous,13 the legislative history fails to clarify congressional

intent about whether Congress meant to allow statutory damages in the absence of

actual damages.

       Courts concluding that the SCA’s legislative history indicates that Congress

intended for statutory damages to be available in the absence of actual damages

point to the House Report and the Senate Report in support of its point. With

respect to the Senate Report, these courts point to the following language: §

2707(c) provides for “damages . . . including the sum of actual damages suffered

by the plaintiff and any profits made by the violator as the result of the violation as

provided in (c) with minimum statutory damages of $1,000.” See Shefts, 931 F.
13
          In Doe, the Supreme Court apparently viewed the language of the Privacy Act as at
least somewhat ambiguous, as it went on to explicate the Act’s legislative history. See Doe, 540
U.S. at 622-23, 124 S. Ct. at 1209-10.
                                              37
               Case: 14-14068        Date Filed: 02/04/2016       Page: 38 of 58


Supp. 2d at 918-919 (quoting S. Rep. No. 99-541, at 43, 1986 U.S.C.C.A.N. 3555,

3597).

       This sentence construes the Senate version of the bill, which ultimately did

not become § 2707(c). Compare S. Rep. No. 99-541, at 82 and 18 U.S.C. §

2707(c) (1986). Significantly, the Senate version of the bill did not authorize

punitive damages, but the enacted version of § 2707(c) does. While we have been

unable to find an express explanation in the legislative history for why Congress

chose the version of § 2707(c) that provided for punitive damages over the version

that did not when it enacted the SCA, the difference is significant. It allows the

statute to serve as a deterrent to would-be violators even when they think their

violations will inflict no actual damages, and it permits victims to recover in an

appropriate case even when they can prove no actual damages. See Van Alstyne,
560 F.3d at 209 (holding that the SCA includes statutory language making punitive

damages recoverable even in the absence of proof of actual damages).14

Conceivably, the availability of punitive damages under the adopted version of the

       14
         As the Fourth Circuit explained,
              The SCA, we believe, provides . . . language [revealing
              congressional intent not to limit the availability of punitive
              damages to cases where proof of actual damages has been shown].
              Section 2707(c) states, “[i]f the violation [of the SCA] is willful or
              intentional, the court may assess punitive damages.” 18 U.S.C.A.
              § 2707(c). This sentence lacks the limiting language associated
              with the award of actual damages and statutory damages, with no
              references to persons “entitled to recover.” The sole limitation is
              that the violation of the SCA be “willful or intentional[.]”
Van Alstyne, 560 F.3d at 209.
                                                38
              Case: 14-14068        Date Filed: 02/04/2016   Page: 39 of 58


statute could have been a consideration in Congress’s determination of whether to

provide for statutory damages in the absence of actual damages and a violator’s

profits.

       But even setting aside the fact that the cited legislative history comes from

the version of the bill that was not enacted, it simply cannot bear the weight that it

must carry to provide clear evidence of congressional intent that statutory damages

be available in the absence of actual damages. Presumably, the courts citing this

language rest their reasoning on the Senate Report’s use of the word “with” in the

phrase “damages . . . including the sum of actual damages suffered by the plaintiff

and any profits made by the violator as the result of the violation as provided in (c)

with minimum statutory damages of $1,000.”

       But “with” could mean “in addition to,” among other common definitions,

“with” can also be “[u]sed as a function word to indicate accompanying detail or

condition: just sat there with his mouth open.” With, The Am. Heritage Dictionary

of English Language (4th ed. 2000). Under this definition, “with” does nothing

more in the quoted sentence of the Senate Report than detail the minimum award

for actual damages and a violator’s profits, where actual damages or a violator’s

profits exist in the first place.




                                             39
             Case: 14-14068     Date Filed: 02/04/2016    Page: 40 of 58


      As for the House Report, opinions concluding that Congress intended for

statutory damages to be available in the absence of actual damages rely on the

following passage:

             Congress expressly states that “subsection (c) provides
             the measure of damages under this section.” H.R. Rep.
             No. 99-647, at 74 (1986) (emphasis added). The House
             Report accompanying the SCA further explains that
             “damages include actual damages, any lost profits but in
             no case less than $1,000,” and the decision to use the
             word “include” implies that recovery is not strictly
             limited to actual damages but rather encompasses a
             broader scope. Id. (emphasis added).

Shefts, 931 F. Supp. 2d at 918. Most respectfully, it is not apparent to us how the

use of the term “measure” indicates that Congress intended statutory damages to be

available in the absence of actual damages or a violator’s profits. $0 in statutory

damages in the absence of actual damages or a violator’s profits is just as much a

measure of damages as $1,000 in statutory damages where actual damages or a

violator’s profits, or both, exist but total less than $1,000, or an award in excess of

$1,000 where actual damages or a violator’s profits, or both, exceed $1,000.

      With regard to the word “include,” we first note that it can introduce an

exclusive list or a partial list. But even assuming that Congress intended the

second meaning, the sentence using the word “include” does not set forth all types

of damages that § 2707(c) expressly authorizes. Rather, § 2707(c) also expressly




                                          40
                Case: 14-14068      Date Filed: 02/04/2016      Page: 41 of 58


provides for the imposition of punitive damages. So the form of damages missing

from the list in the House Report could just as easily refer to punitive damages.

          Particularly in view of the legislative history of the ECPA as a whole—and

the apparent deliberate difference between the damages provisions of the Wiretap

Act and the SCA, we do not find the quoted sentences from the House and Senate

Reports to shed any light on, much less give a clear indication of, congressional

intent.

                                               c.

          Some opinions on which Vista relies also invoke a policy reason for

allowing an award of statutory damages without actual damages or profits. They

explain, “[A]ctual damages may often be very difficult to prove in SCA cases,

when, for example, the SCA violation is an unauthorized access of email which

results in no financial harm to the plaintiff.” Shefts, 931 F. Supp. 2d at 918. We

can certainly appreciate this concern.              But as we have mentioned, the SCA

accounted for this issue in its own way. Unlike the Privacy Act, subsection (c) of

the SCA authorizes the court to assess punitive damages where violations are

willful or intentional. 15 As a result, the SCA provides a substantial deterrent to


          15
           The mens rea necessary to establish a violation supporting an award of actual damages
or profits is “knowing or intentional.” See 18 U.S.C. § 2707(a). It is difficult to conceive of a
violation of § 2707(c) that would not be intentional. Because an “intentional” violation also
justifies an award of punitive damages, as a practical matter, virtually all violations under §
2707(a) are subject to an award of punitive damages. Nor do the terms of § 2707 place any
limitation on the size of an award of punitive damages.
                                               41
              Case: 14-14068     Date Filed: 02/04/2016   Page: 42 of 58


would-be violators and a meaningful source of recovery to victims in appropriate

cases, even in the absence of statutory damages. We must respect Congress’s

permissible choice in handling this issue.

      For all of these reasons, we respectfully disagree with Vista that Van Alstyne

is based on “faulty reasoning” or that it is undermined by the reasoning of opinions

reaching the opposite conclusion.

                                          C.

      Terri challenges two jury instructions on appeal: (1) Jury Instruction No. 8,

relating to the definition of “electronic storage” under the SCA, and (2) Jury

Instruction No. 9, regarding damages under the SCA. But Terri failed to object to

these instructions before the jury deliberated.

      Rule 51, Fed. R. Civ. P., provides that objections to jury instructions must be

made at a hearing before instructions and arguments are delivered or promptly

upon learning that the challenged instruction will be, or has been, given or refused,

whichever occurs first. See Fed. R. Civ. P. 51(c)(2). Where, as here, a party fails

to timely object, Rule 51(d)(2), Fed. R. Civ. P., provides for plain-error review “if

the error affects substantial rights.”

      Under plain-error review, a party must show (1) an error occurred; (2) the

error was plain; (3) the error affected substantial rights; and (4) failure to correct

the error would “seriously affect the fairness of the judicial proceeding.” Farley v.


                                          42
             Case: 14-14068     Date Filed: 02/04/2016    Page: 43 of 58


Nationwide Mut. Ins. Co., 197 F.3d 1322, 1329 (11th Cir. 1999).              We have

previously recognized the strict construction of the plain-error test that we apply in

the context of erroneous jury instructions. Id. As we have explained, “[R]eversal

for plain error in the jury instructions or verdict form will occur only in exceptional

cases where the error is so fundamental as to result in a miscarriage of justice.” Id.

(emphasis in original) (citations and internal quotation marks omitted). Satisfying

this standard requires a party to prove that the “challenged instruction was an

incorrect statement of the law and [that] it was probably responsible for an

incorrect verdict, leading to substantial injustice.”     Id. (citations and internal

quotation marks omitted). We have described this standard as requiring an error of

law that is “so prejudicial as to have affected the outcome of the proceedings.” Id.

(citation and internal quotation marks omitted). Terri cannot satisfy this showing.

                                          1.

      In Jury Instruction No. 8, the district court instructed the jury that, for a

violation of the SCA to have occurred, the accessed emails must have been in

“electronic storage.”   The district court then explained that the SCA defines

“electronic storage” as “(A) any temporary, intermediate storage of a wire or

electronic communication incidental to the electronic transmission thereof; and (B)

any storage of such communication by an electronic communication service for

purposes of backup protection of such communication.” In addition, the district


                                          43
              Case: 14-14068     Date Filed: 02/04/2016    Page: 44 of 58


court stated that under subsection (B), “e-mails retained by an online host after

delivery constitute storage for the purpose of ‘backup protection.’ In other words,

backup storage includes post-transmission storage, even if the e-mail has been

previously read by the user, i.e., Franklin Burkett.” Echoing her arguments on

appeal of the denial of her motion for judgment as a matter of law, Terri asserts

that the last part of the jury instruction constituted an incorrect statement of the law

because messages that are in post-transmission storage (emails that have been

opened), after transmission is complete are not in “electronic storage.”

      Even if we assume without deciding that the district court’s instruction was

error, we have held that “a court’s reasonable interpretation of the contours of an

area of legal uncertainty hardly could give rise to plain error when those contours

are . . . in a state of evolving definition and uncertainty.” Heath v. Suzuki Motor

Corp., 126 F.3d 1391, 1394 (11th Cir. 1997). Here, that’s exactly the case. As we

have noted in Section II.A of this opinion, considerable disagreement exists over

whether, and if so, under what conditions, opened email transmissions may qualify

as being held in “electronic storage.” Because the law with regard to this issue is

far from settled, it cannot form the basis for a finding of plain error.

                                           2.

      Terri’s second challenge to the jury instructions fares no better. In Jury

Instruction No. 9, the district court instructed,


                                           44
             Case: 14-14068    Date Filed: 02/04/2016   Page: 45 of 58


             If you find that Defendant, Terri Burkett, violated the
             [SCA], you shall determine how many times she violated
             the Act by intentionally accessing the web-mail account
             of Vista Marketing, LLC or the email subaccount of
             Frank Burkett without authorization or in excess of any
             prior authorization. You shall then record the number of
             violations on your verdict form.

Terri contends that the instruction was erroneous because it failed to inform the

jury that, upon a finding of a violation, Terri would be liable for statutory damages

or that the judge would then determine statutory damages based on the jury’s

finding of the number of violations under the SCA.

      Terri has not showed plain error. First, Terri points to nothing affirmatively

erroneous in the instruction, and we find nothing. Rather, Terri argues that the

instruction is incomplete or misleading because it does not include further

information. But not only did Terri fail to object to the omission in the instruction

of the points about which she now complains, Terri never requested a supplement

to the instruction. And a court cannot err by not providing a special instruction

that a party did not request. Wood v. President & Trustees of Spring Hill Coll. in

City of Mobile, 978 F.2d 1214, 1223 (11th Cir. 1992).

      Moreover, even if Terri had timely requested the instruction she seeks on

appeal, that instruction would have been an incorrect statement of the law. As this

case demonstrates, it is not necessarily accurate to say that a defendant will be

liable for statutory damages if a violation of the SCA is found. Nor is it a correct


                                         45
             Case: 14-14068     Date Filed: 02/04/2016   Page: 46 of 58


statement of law that statutory damages will be calculated based on the number of

violations found, since, at most, a plaintiff may receive $1,000 in statutory

damages, no matter how many violations may have occurred. See supra at Section

II.B.2. Under these circumstances, it would have been error for the district court to

have given the instruction Terri seeks on appeal. See United States v. Hill, 643
F.3d 807, 850 (11th Cir. 2011).

                                         D.

      Next, we turn to Vista’s claim that the district court should have awarded it

punitive damages, despite the jury’s verdict declining to do so. In support of this

position, Vista appears to assert that the district court somehow devalued the jury’s

finding of 450 violations by failing to award punitive damages. Ironically, though,

awarding punitive damages would have directly conflicted with the jury’s express

finding that $0 in punitive damages should be awarded to Vista, despite the

number of violations that the jury found.

      Vista cites no law supporting its contention that it was entitled to an award

of punitive damages in the face of a jury verdict denying it just that. Instead, Vista

refers to the language of the statute to argue that “punitive damages should have

been awarded.” But the SCA makes the award of punitive damages entirely

discretionary: “If the violation is willful or intentional, the court may assess

punitive damages.” 18 U.S.C. § 2707(c) (emphasis added). We have observed in


                                            46
             Case: 14-14068      Date Filed: 02/04/2016   Page: 47 of 58


other contexts that “[a]lthough . . . the mere use of ‘may’ is not necessarily

conclusive of congressional intent to provide for a permissive or discretionary

authority, . . . when Congress has intended mandatory action, it has used the word

‘shall’ to convey that intent.” Usmani v. U.S. Att’y Gen., 483 F.3d 1147, 1151

(11th Cir. 2007) (internal quotation marks and citations omitted). We have also

specifically concluded that the use of “may” in the contemporaneously enacted

Wiretap Act’s damages provision is discretionary. See DIRECTV, Inc. v. Brown,

371 F.3d 814, 817-18 (11th Cir. 2004) (per curiam) (noting that the 1986

amendments to the Wiretap Act changed the mandatory term “shall” in the

damages provision to “may,” “which suggests that Congress intended an award of

damages to be discretionary”).

      Where, as here, the imposition of punitive damages is entirely discretionary,

the Seventh Amendment precludes a court from increasing the jury’s award.

Millenium Partners, L.P. v. Colmar Storage, LLC, 494 F.3d 1293, 1303 (11th Cir.

2007) (citing Dimick v. Schiedt, 293 U.S. 474, 55 S. Ct. 296 (1935)). As a result,

the district court correctly declined to award Vista punitive damages, since the jury

returned a verdict for $0 in punitive damages.

                                          E.

      Our final consideration involving the SCA concerns the matter of attorney’s

fees. The operative statutory language again comes from § 2707(c): “In the case


                                          47
              Case: 14-14068     Date Filed: 02/04/2016   Page: 48 of 58


of a successful action to enforce liability under this section, the court may assess

the costs of the action, together with reasonable attorney fees determined by the

court.” As with the award of punitive damages, the statutory language—again

employing the word “may”—makes an award of attorney’s fees discretionary, not

mandatory, in a “successful action.”

      We may reverse a district court’s decision to deny attorney’s fees only if we

find that the district court abused its discretion. See Smith v. Psychiatric Sols.,

Inc., 750 F.3d 1253, 1259 (11th Cir. 2014). A district court abuses its discretion if

it does not apply the correct legal standard, or it fails to follow proper procedures

in making the determination, or it bases an award or the denial of an award upon

findings of fact that are clearly erroneous. See In re Hillsborough Corp., 127 F.3d
1398, 1401 (11th Cir. 1997). We find no abuse of discretion in the district court’s

denial of attorney’s fees in this case.

      First, we agree with the district court’s implicit conclusion that Vista

successfully enforced liability in this action. As we have explained, liability under

the SCA is a concept distinct from whether a person is “entitled to recover” actual

damages or a violator’s profits. In this case, the jury returned a verdict finding that

Terri violated the SCA 450 times and that she did so intentionally or willfully.

That is enough to successfully “enforce liability” under the SCA.




                                          48
             Case: 14-14068     Date Filed: 02/04/2016    Page: 49 of 58


      But that does not end the inquiry since the SCA makes the award of

attorney’s fees discretionary. Here, the district court explained its denial of fees as

follows:

             The jury’s verdict makes clear that the jury did not
             believe that Vista was entitled to any actual or punitive
             damages. Indeed, it is entirely unclear how Vista was
             damaged. The e-mails that Terri accessed would have
             been discoverable in the divorce proceeding. In other
             words, she was entitled to read these e-mails in the
             divorce proceeding because they involved Vista’s
             operations. Only one e-mail was privileged. Franklin, at
             some point, was aware of Terri’s access to the subject e-
             mail account but chose to allow Terri to continue her
             access so that he could devise a fake e-mail between
             himself and his attorney. This conduct does not reveal
             any great concern on Vista’s part with Terri’s
             unauthorized access of the account.

             In sum, it is evident that this case is really between
             Franklin, a non-party, and Terri. And it is being driven
             by emotions and, perhaps, personal vendetta. It is also
             important to note that the 450 violations found by the
             jury can be construed as a single violation because Terri
             accessed the same e-mail account so frequently as to
             constitute one continuing violation.

(emphasis in original). This statement satisfactorily articulates the district court’s

reasons for its decision not to award attorney’s fees in this case.

      Vista asserts that it was error for the district court to consider as one

continuing violation the 450 violations that the jury found. Even assuming that it

was, in this case, the error was harmless. The single-violation rationale was but

one of several reasons for the district court’s decision not to impose attorney’s
                                          49
               Case: 14-14068    Date Filed: 02/04/2016    Page: 50 of 58


fees. It is clear that the district court primarily relied on its observations that Vista

had not demonstrated that it was harmed in any way and that the entire case

appeared to be not an action to vindicate Vista’s rights but instead a weapon to

execute Franklin’s “vendetta” against Terri. Having sat through the trial, the

district judge was in the best position to observe the demeanor of the parties and

the witnesses. Not only that, but the record amply supports the district judge’s

findings. And Franklin points to no evidence to contradict the district judge’s

conclusions.

      Vista also argues that policy considerations favor an award of attorney’s fees

in this case. It contends that plaintiffs should not be reluctant enforce their rights

under the SCA because the cost of representation may render them worse off even

if they are successful in securing a jury verdict. Usually, we would find this point

to have force. But where, as here, litigation seems motivated by vindictiveness (as

opposed to a bona fide desire to enforce rights), it is unlikely that the availability

(or lack thereof) of attorney’s fees upon a successful action to enforce liability

would factor into a plaintiff’s determination of whether to bring a lawsuit under the

SCA (other than as a consideration of a further way to inflict punishment on the

defendant). We certainly respect litigants’ bona fide efforts to enforce their rights,

but that does not seem to be what this case was ever about. And we do not find




                                           50
               Case: 14-14068    Date Filed: 02/04/2016   Page: 51 of 58


fault in the district court’s discouragement of use of the courts as a weapon of

spite.

         Besides the considerations that the district court invoked, we also note that

Terri sought legal counsel concerning accessing Vista’s emails, and her attorney

advised her that she could lawfully review them and even instructed her to print

and keep them. Under these circumstances, we fail to see how an award of

attorney’s fees could serve as a deterrent to others. In short, we cannot say that the

district court abused its discretion in declining to award Vista fees.

                                          III.

         Finally, we address the evidentiary issues that Terri raises in her cross-

appeal. Terri challenges two evidentiary rulings: (1) the exclusion of the divorce

court’s final judgment and factual findings; and (2) the denial of Terri’s motion in

limine and the related admission of evidence regarding the technical functioning of

Vista’s email system.

         We review the district court’s evidentiary rulings for abuse of discretion.

See Conroy v. Abraham Chevrolet-Tampa, Inc., 375 F.3d 1228, 1232 (11th Cir.

2004). Under this standard, we affirm the rulings of the district court unless the

court “made a clear error of judgment, or . . . applied an incorrect legal standard.”

Id. But even then, the challenging party must establish that the error affected

substantial rights to obtain reversal and a new trial. See Piamba Cortes v. Am.


                                           51
             Case: 14-14068     Date Filed: 02/04/2016    Page: 52 of 58


Airlines, Inc., 177 F.3d 1272, 1305 (11th Cir. 1999); see also 28 U.S.C. § 2111

(“On the hearing of any appeal . . . in any case, the court shall give judgment after

an examination of the record without regard to errors or defects which do not affect

the substantial rights of the parties.”). Here, we find no reversible error.

                                          A.

      Terri first objects to the district court’s decision precluding admission of the

divorce court’s final judgment and testimony relating to the final judgment. She

notes that Vista introduced evidence that Terri was neither involved in nor an

owner of Vista in support of Vista’s contention that Terri was not authorized to

access Franklin’s Vista account. In view of this evidence, Terri asserts, she should

have been able to present the final judgment and related evidence of the divorce

court’s findings that Terri had previously been involved with Vista and that she

was an owner of Vista.

      The district court excluded the evidence solely on the basis that it was

irrelevant. While we disagree that the evidence was irrelevant, we do not find

reversible error.

      Vista alleged that Terri violated the SCA by accessing Vista’s email account

“without authorization.”       And, in fact, “intentionally access[ing] without

authorization a facility through which an electronic communication service is




                                          52
               Case: 14-14068   Date Filed: 02/04/2016   Page: 53 of 58


provided” is part of an alternative element for establishing liability under the SCA.

See 18 U.S.C. § 2701(a)(1).

      The final judgment concluded that Terri was an owner of Vista. Terri’s

status as an owner of Vista, in turn, tends to make it more probable that she was

authorized to access Vista’s email account. As a result, the evidence satisfies the

test for relevant evidence set forth in Rule 401, Fed. R. Evid.: “Evidence is

relevant if: (1) it has any tendency to make a fact more or less probable than it

would be without the evidence; and (b) the fact is of consequence in determining

the action.”

      But that is not the end of the inquiry because we may affirm for any reason

supported by the record, regardless of whether the district court relied on it. See

Am. United Life Ins. Co. v. Martinez, 480 F.3d 1043, 1059 (11th Cir. 2007). In

addition to being relevant, evidence must also be otherwise admissible. Here,

Franklin contends that the final judgment is inadmissible hearsay to which no

exception applies. See United States v. Jones, 29 F.3d 1549, 1554 (11th Cir.

1994). For her part, Terri responds that the final judgment is admissible under

Rules 803(14) and (15), Fed. R. Evid., as records of documents that affect an

interest in property.

      We need not resolve this issue. Even assuming without deciding that the

evidence was admissible, Terri has not shown that failure to admit the judgment


                                         53
               Case: 14-14068       Date Filed: 02/04/2016       Page: 54 of 58


substantially prejudiced her case. Although the district judge ruled that he would

not allow Terri to admit the divorce judgment to prove she was an owner of Vista,

ultimately, he effectively allowed the equivalent evidence, anyway. In this regard,

Terri’s divorce attorney, Park, took the stand and attested to his belief that Terri

was an owner of Vista and specifically that the divorce court had found her to be

an owner of the company. 16 The district court then instructed the jury that “what

the judge did in the final judgment of a divorce in determining whether something

is a marital asset is not dispositive of the issue of who the owners of the business

were.” Put simply, evidence of the divorce court’s finding that Terri was an owner

of Vista was squarely before the jury. Terri can show no substantial prejudice

from the district court’s decision not to enter the paper document evidencing the

same thing.

                                               B.

       Terri also challenges the district court’s denial of her motion in limine to

preclude Vista from offering the testimony of Jeff Gjoen and William Somma. In


       16
          Besides this evidence, Terri testified that she was an owner of Vista and was authorized
to access the emails. Among other points, Terri stated that she had a marketing degree, that she
assisted Franklin in the formation of the company, that she and Franklin discussed investing their
funds to start the business, that she helped find office space and furnished the office, that she
wrote marketing scripts used in sales calls, and that, “as an owner,” she received distributions
with her name on them. Terri also testified that Franklin had provided her with the password to
the Vista email account in 2000, and she gave details surrounding the circumstances of that
event. In addition, Terri explained that she had relied on the advice of her divorce attorney, who
had told her that Vista was a marital asset, in accessing and printing the emails.


                                               54
               Case: 14-14068   Date Filed: 02/04/2016   Page: 55 of 58


her motion, Terri asserted that, at trial, Vista should not be permitted to present

evidence of how Vista’s email functions (and of whether, as a matter of fact, the

emails Terri accessed were electronic communications in electronic storage

provided by an electronic communication service, as those terms are defined by the

SCA) because Vista’s Rule 30(b)(6), Fed. R. Civ. P., deposition witness—

Franklin—denied knowledge of these matters and did not indicate that another

individual had that information. The district court denied the motion without

explanation.

      We do not find an abuse of discretion. While Terri suggests that she was

“ambushed” with the testimony of Gjoen and Somma at trial, the record belies her

contention. As early as in Vista’s Rule 26 initial disclosures, Vista disclosed that

both men were likely to have discoverable information. The initial disclosures

further specified that Somma was then the “Current IT Specialist for Vista” and

that Gjoen was the “Prior IT tech who created Frank Burkett’s personal web

account.”

      By the time of the Rule 30(b)(6) deposition, Vista had closed, and neither

Somma nor Gjoen were employed by the company. As a result, Franklin testified,

he was the only person available to act as the Rule 30(b)(6) representative. But

Franklin did direct Terri to the people who had the information about Vista’s email

system. Franklin testified that Somma was Vista’s former IT director and that he


                                         55
             Case: 14-14068     Date Filed: 02/04/2016    Page: 56 of 58


was possibly the person to speak with regarding Vista’s email retention policy, as

well as its server and equipment. He added that Gjoen had initially established

Vista’s email procedures.      At the end of Terri’s deposition, Terri’s counsel

recognized that Somma was “[d]efinitely . . . going to be the guy we need to talk to

on a lot of things about [the email].” Despite these facts, Terri did not take the

depositions of Somma or Gjoen. Under these circumstances, we do not find that

the district court abused its discretion in denying Terri’s motion in limine.

                                         IV.

      For the reasons we have described, we affirm the district court’s denial of

Terri’s motion for judgment as a matter of law, jury instructions, denial of an

award of attorney’s fees, trial ruling precluding admission of the divorce court’s

final judgment, and denial of Terri’s motion in limine. We vacate the district

court’s award of statutory damages to Franklin.

      AFFIRMED IN PART; VACATED IN PART.




                                          56
               Case: 14-14068        Date Filed: 02/04/2016       Page: 57 of 58


FAY, Circuit Judge, concurring specially:

       I concur in the portion of Judge Rosenbaum’s opinion that affirms the

following decisions of the trial judge: denying Terri Burkett’s motion for judgment

as a matter of law under Federal Rule of Civil Procedure 50(b), her challenges to

Jury Instruction No. 8 and Jury Instruction No. 9, attorney’s fees, Burkett’s motion

in limine, and precluding admission of the final judgment of the divorce court, all

of which are governed by settled precedent. Judge Rosenbaum’s opinion,

however, primarily is devoted to interpreting for this circuit the damages section of

the Stored Communications Act (“SCA”), 18 U.S.C. § 2707(c). Because I disagree

with her analysis, I write separately.

       This case is controlled by Doe v. Chao, 540 U.S. 614, 124 S. Ct. 1204

(2004), and Fanin v. U.S. Dep’t of Veterans Affairs, 572 F.3d 868 (11th Cir. 2009).

The wording of the SCA damages section is so close to that of the Privacy Act, 5

U.S.C. § 552a(g)(4), I conclude we are bound by the holdings of those cases. No

damages are available to one bringing an action under either Act unless actual

damages are proved. Actual damages “means pecuniary losses.” Fanin, 572 F.3d

at 872. These holdings resolve this case. In my opinion, there is simply no need to

delve into legislative history or the analyses of non-binding case law. 1



1
 Regarding legislative history, the Doe Court noted relative to the Privacy Act that “[t]hose of us
who look to legislative history have been wary about expecting to find reliable interpretive help
                                                57
                Case: 14-14068         Date Filed: 02/04/2016         Page: 58 of 58


The jury decided that, although there were multiple violations of the SCA, there

were no damages whatsoever—compensatory or punitive. Jury verdicts are not

“overturned unless no rational trier of fact could have reached the same conclusion

based upon the evidence in the record.” Nat’l Fire Ins. Co. of Hartford v. Fortune

Constr. Co., 320 F.3d 1260, 1267 (11th Cir. 2003). “Neither the district courts nor

the appellate courts are free to reweigh the evidence and substitute their judgment

for that of the jury.” Castle v. Sangamo Weston, Inc., 837 F.2d 1550, 1559 (11th

Cir. 1988). I would reverse the district judge’s judgment awarding $50,000 in

statutory damages to Vista and remand with instructions to reinstate the jury’s

verdict and enter judgment accordingly. 2




outside the record of the statute being construed.” Doe, 540 U.S. at 626, 124 S. Ct. at 1212
(emphasis added).
2
 In his order awarding Vista $50,000 in statutory damages, the district judge acknowledged: “The jury’s
verdict makes clear that the jury did not believe Vista was entitled to any actual or punitive damages.
Indeed, it is entirely unclear how Vista was damaged.” Order & J. on Damages at 12 (emphasis added).
                                                  58